— Appeal by the defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered April 26, 1979, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion, as sought the suppression of certain statements made to law enforcement officials.
Judgment affirmed.
In denying the defendant’s motion to suppress statements attributed to him, the hearing court found that the defendant had been advised of his constitutional rights, that he knowingly, voluntarily and intelligently waived those rights, and that he only requested an attorney after he made the inculpatory statements. We reject the defendant’s claim that the hearing court erred in making those findings. Issues of credibility are primarily for the hearing court and its findings will be upheld unless they are clearly erroneous (see, People v Armstead, 98 AD2d 726). We also note that any error that occurred during the prosecutor’s summation was harmless in view of the overwhelming evidence of the defendant’s guilt. Mangano, J. P., Thompson, Brown and Weinstein, JJ., concur.